 1   WRIGHT, FINLAY & ZAK, LLP
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
 3   Aaron D. Lancaster, Esq.
     Nevada Bar No. 10115
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   alancaster@wrightlegal.net
     Attorneys for Plaintiff, Deutsche Bank National Trust Company, as Trustee for Morgan Stanley
 7   Dean Witter Capital I Inc. Trust 2003-NC2, Mortgage Pass-Through Certificates, Series 2003-
     NC2
 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA

10
     DEUTSCHE BANK NATIONAL TRUST
11   COMPANY, AS TRUSTEE FOR MORGAN     Case No.: 2:17-cv-01667-APG-CWH
     STANLEY DEAN WITTER CAPITAL I INC.
12   TRUST 2003-NC2, MORTGAGE
13   PASSTHROUGH CERTIFICATES, SERIES   PLAINTIFF’S STIPULATION AND
     2003-NC2;                          ORDER TO DISMISS REMAINING
14                                      CLAIMS WITHOUT PREJUDICE AND
                Plaintiff,              FOR ENTRY OF FINAL JUDGMENT
15
           vs.                          PURSUANT TO FRCP 54(b)
16
     SATICOY BAY LLC SERIES 1236 DUSTY
17   CREEK STREET; DURANGO TRAILS
     HOMEOWNERS ASSOCIATION, INC.;
18
     HOMEOWNER ASSOCIATION SERVICES,
19   INC.;

20                  Defendants.
21
                    AND RELATED CLAIMS
22
23          COMES NOW Plaintiff/Counterdefendant, Deutsche Bank National Trust Company, as
24   Trustee for Morgan Stanley Dean Witter Capital I Inc. Trust 2003-NC2, Mortgage Pass-
25   Through Certificates, Series 2003-NC2 (“Deutsche Bank”), Defendant Durango Trails
26   Homeowners Association, Inc. (“HOA”), and Defendant/Counterclaimant Saticoy Bay LLC
27   Series 1236 Dusty Creek Street (collectively, the “Parties”), by and through their respective
28   counsel stipulate and agree as follows:




                                               Page 1 of 4
 1          WHEREAS:
 2          1.      The instant action is primarily one for Quiet Title and Declaratory Relief related
 3   to real property commonly known as 1236 Dusty Creek Street, Las Vegas, Nevada (“Property”),
 4   which was purportedly purchased by Defendant, Saticoy Bay LLC Series 1236 Dusty Creek
 5   Street (“Saticoy Bay”) at a homeowners association lien foreclosure sale on February 27, 2014
 6   (the “HOA Sale”).
 7          2.      The Property lies within the boundaries of a common-interest community
 8   governed by Durango Trails Homeowners Association.
 9          3.      Pursuant to Deutsche Bank’s Complaint filed on June 14, 2017 [ECF No. 1],
10   Deutsche Bank alleges that the HOA Sale did not serve to extinguish its security interest in the
11   Property for various reasons or, in the alternative, the HOA Sale was void and ineffective.
12          4.      On April 3, 2019, Saticoy Bay filed a Motion to Dismiss Complaint [ECF No.
13   33]. On June 5, 2019, Deutsche Bank filed a Partial Motion for Summary Judgment [ECF No.
14   40], and Saticoy Bay filed a Motion for Summary Judgment [ECF No. 42].
15          5.      On December 18, 2019, the Court entered its Order (1) Granting Deutsche
16   Bank’s Motions for Summary Judgment, (2) Denying Saticoy’s Motion for Summary Judgment,
17   (3) Dismissing Deutsche Bank’s Claims against Durango Trails as Moot, and (4) Granting in
18   Part Saticoy’s Motion to Dismiss [ECF No. 54] (“Order”).           The Court granted summary
19   judgment in favor of Deutsche Bank on its and Saticoy Bay’s quiet title claim, and declared that
20   the deed of trust survived the HOA Sale. Further, the Court dismissed Deutsche Bank’s
21   damages claims against HOA as moot. The Court also granted Saticoy Bay’s Motion to
22   Dismiss the portion of Deutsche Bank’s Unjust Enrichment claim based on Saticoy Bay owning
23   and using the property “payment-free”, however, the Court denied Saticoy Bay’s motion as to
24   the post-sale payment of taxes, insurance, and assessments.
25          6.      Saticoy Bay intends to appeal the Order.
26          NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED that Deutsche
27   Bank’s Unjust Enrichment claim against Saticoy Bay is hereby dismissed in its entirety without
28   prejudice.




                                                Page 2 of 4
 1          IT IS FURTHER STIPULATED AND AGREED by the Parties to request that the
 2   Court enter an order determining that the Order [ECF No. 54] may be certified as a final
 3   appealable Order pursuant to Fed. R. Civ. P. 54(b).
 4          IT IS FURTHER STIPULATED AND AGREED by the Parties that their
 5   understanding is that a notice of appeal shall be due pursuant to the rules upon the entry of the
 6   Order granting this Stipulation.
 7          IT IS FURTHER STIPULATED AND AGREED as follows:
 8          1.      The period of time commencing December 20, 2019 (the “Effective Date”) and
 9   ending on the Termination Date (as that term is defined in paragraph 4 below), shall not be
10   included in determining the applicability of any statute of limitations, laches, or any other
11   defense based on lapse of time in any action or proceeding brought by Deutsche Bank against
12   HOA with respect to the HOA Sale, the Property, and Deutsche Bank’s Complaint;
13          2.      Except as is set forth in the preceding paragraph, nothing in this Stipulation shall
14   diminish or affect any defense available to any Party as of the date of this Stipulation, and this
15   Stipulation shall not be deemed to revive any claim, remedy, and/or cause of action, legal or
16   equitable, that is or was already barred as of the Effective Date, nor shall this Stipulation create
17   any new claim, remedy, and/or cause of action, legal or equitable, against any Party hereto.
18   Nothing in this Stipulation, or in the circumstances that gave rise to this Stipulation shall be
19   construed as an acknowledgement by any Party that any claim, remedy, and/or cause of action,
20   legal or equitable, has or has not been barred, or is about to be barred, by the statute of
21   limitations, laches, or other defense based on the lapse of time;
22          3.      This Stipulation shall not operate as an admission of liability by any Party.
23   Neither this Stipulation nor any action taken pursuant to this Stipulation shall be offered or
24   received in evidence in any action or proceeding as an admission of liability or wrongdoing by
25   any Party;
26          4.      Upon completion of Saticoy Bay’s Appeal before the Ninth Circuit Court,
27   this Stipulation with respect to Deutsche Bank’s claims against the HOA and Saticoy
28   will terminate. The Termination Date shall be the first business day following thirty (30)




                                                 Page 3 of 4
 1   days after the final order is issued by the Ninth Circuit Court of Appeals on Saticoy
 2   Bay’s Appeal;
 3          5.      This Stipulation comprises the entire agreement of the Parties with respect to the
 4   tolling of any statute of limitations.      This Stipulation may be modified, amended, or
 5   supplemented only by a written instrument signed by all of the Parties;
 6          6.      Except as set forth hereinabove, the Parties reserve any and all rights, privileges,
 7   claims and defenses under applicable law.
 8                  IT IS SO STIPULATED AND AGREED.
 9
      DATED this 21st day of February, 2020.           LAW OFFICES OF MICHAEL F. BOHN,
10    WRIGHT, FINLAY & ZAK, LLP                        ESQ. LTD.
11                                                     /s/ Did not agree
      /s/ Aaron D. Lancaster, Esq.                     Michael F. Bohn, Esq.
12    R. Samuel Ehlers, Esq.                           Nevada Bar No. 1641
      Nevada Bar No. 9313                              Adam R. Trippiedi, Esq.
13    Aaron D. Lancaster, Esq.                         Nevada Bar No. 12294
14    Nevada Bar No. 10115                             2260 Corporate Circle, Suite 480
      7785 West Sahara Avenue, Suite 200               Henderson, Nevada 89074
15    Las Vegas, Nevada 89117                          Attorneys for Defendant/Counterclaimant,
      Attorneys for Plaintiff                          Saticoy Bay LLC Series 206 Valerian
16
17    ROBBINS LAW FIRM
18
      /s/ Elizabeth B. Lowell, Esq.
19    Elizabeth B. Lowell, Esq.
      Nevada Bar No. 8551
20    1050 Indigo Dr., Suite 200
      Las Vegas, Nevada 89145
21
      Attorneys for Defendant
22                                               ORDER
23          IT IS SO ORDERED.
24   DATED this       day of ____________, 2020.
25
26                                         UNITED
                                           UNITED STATES
                                                   STATESDISTRICT
                                                            DISTRICTCOURT
                                                                     JUDGEJUDGE
27                                         Dated: February 21, 2020.

28




                                                 Page 4 of 4
